Citation Nr: 0724599	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for thoracic spine 
disability. 

3.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for heart disease. 

6.  Entitlement to an increased evaluation for the residuals 
of a fractured left (nondominant) clavicle, currently 
evaluated as 10 percent disabling. 

7.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling. 

8.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from June 1946 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran's motion for advancement on the docket was 
granted in July 2007.  

The issues of entitlement to an increased evaluation for 
traumatic arthritis of the lumbar spine and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, tinnitus had 
its onset in service.

2. The preponderance of the medical evidence of record 
indicates that the veteran does not have a thoracic spine 
disability.

3.  The preponderance of the medical evidence of record 
indicates that the veteran does not have PTSD.

4.  The preponderance of the evidence fails to show that the 
veteran had a psychiatric disability in service, or for many 
years following discharge from service, or that his current 
anxiety disorder is otherwise related to service.   

5.  The preponderance of the evidence fails to show that the 
veteran had hypertension or heart disease in service, within 
one year following discharge from service, or that these 
disabilities are otherwise related to service.  

6.  Residuals of a fractured left clavicle are manifested by 
forward elevation limited to 100 degrees, or above shoulder 
level, and 90 degrees of internal and external rotation with 
no impingement signs; ankylosis of scapulohumeral 
articulation, malunion of the humerus, or recurrent 
dislocation of the humerus at the scapulohumeral joint are 
not presently shown.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A thoracic spine disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

3.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303, 3.304 (2006).

4.  Hypertension was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

5.  Heart disease was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

6.  The criteria for a rating of 10 percent for residuals of 
a fractured (nondominant) left clavicle injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 
5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in October 2001, December 2001, October 
2003, November 2003, and March 2004 letters.  Collectively, 
these letters informed him to send any pertinent evidence in 
him possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the claims decided has 
been obtained.  The claims folder contains service medical 
records, VA medical records, private medical records, and 
statements from the veteran in support of his claims.  The 
veteran was afforded examinations for his claims in May 2002.  
The Board finds that VA has satisfied its duty to notify and 
to assist.  38 C.F.R. § 3.159.  All obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In light of the Board's denial of the veteran's service 
connection claim for thoracic spine disability, acquired 
psychiatric disability, hypertension and heart disease, and 
increased evaluation claim for residuals of a fractured left 
clavicle, no additional disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the tinnitus 
claim, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess, 19 Vet. App. 473 (2006).  For the remaining 
issues, As such, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).



II.  Service Connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection will also be presumed for certain chronic 
diseases, including cardiovascular-renal disease, 
hypertension, arthritis and psychoses, if manifest to a 
compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Tinnitus

There is no evidence of tinnitus in service, or found on VA 
examination dated in November 1972.  However, there is a 
current diagnosis of tinnitus. VA examination report for ear 
diseases dated in May 2002 noted that the veteran complained 
of continuous tinnitus since service.  The physician 
indicated that a review of the claims folder revealed a 
diagnosis of bilateral sensorinueral hearing loss in 1971.  
At that time, he was advised not be assigned to the flight 
line because of noise exposure.  The physician diagnosed 
bilateral tinnitus.   

The veteran is asserting that his post-service tinnitus is 
related to noise exposure during service.  Significant noise 
exposure in service is shown.  A Physical Profile Record 
dated in October 1971 noted that the veteran had high 
frequency hearing loss, both ears, noise-induced.  The May 
2002 VA physician was correct in noting that the veteran was 
restricted to no assignments involving habitual or frequent 
exposure to loud noises, including working on a flight line 
or in any noise environment.  He is service-connected for 
bilateral hearing loss, effective August 1972.

In this case, there is only one competent medical etiological 
opinion of record: VA examination report for ear diseases 
dated in May 2002.  According to the May 2002 VA physician, 
the veteran was diagnosed with bilateral tinnitus and 
bilateral sensorinueral hearing loss.  The May 2002 VA 
physician opined that the tinnitus more likely than not was 
due to acoustic trauma while in the military. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the May 2002 VA physician's opinion to 
be probative evidence.  The VA physician based is opinion on 
evaluation of the veteran and a review of the service medical 
records, which support his rationale.  The Board is unaware 
of any etiological opinion contradicting the May 2002 VA 
physician's findings.  It is acknowledged that the May 2002 
VA audiological examination report stated that the veteran 
claimed not to have tinnitus; however, it is also noted that 
the veteran indicated to the other May 2002 VA physician that 
he misunderstood the word tinnitus as asked by the 
audiologist.  The May 2002 VA audiologist did not proffer an 
etiological opinion as tinnitus was not evaluated.  

Given the etiological opinion summarized above, and resolving 
any doubt in the veteran's favor, the Board finds that 
tinnitus is linked to service.  38 C.F.R. § 3.102 (2006).  
There is no probative evidence that contradicts the May 2002 
VA physician's opinion. Competent medical evidence shows a 
direct link between the veteran's active service and his 
tinnitus.  See generally Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Accordingly, the Board finds that the veteran is 
entitled to service connection for tinnitus.

Thoracic Spine Disability

The veteran is claiming service connection for thoracic spine 
disability.  Service medical record show that the veteran 
complained of thoracic spine pain in September 1956.  X-ray 
findings were negative for evidence of a thoracic spine 
fracture that same month.  No further reference to the 
thoracic spine is noted in the service medical records.  
Discharge examination performed in January 1972 made no 
abnormal findings involving the thoracic spine.  

VA examinations conducted in November 1972 and July 1983 
failed to reveal any abnormal findings involving the thoracic 
spine, despite evaluations performed of the spine.  VA 
examinations of the spine and joints in May 2002 also did not 
show any abnormal findings involving the thoracic spine.  VA 
clinical records and private medical records in the claims 
file also fail to show any current thoracic spine 
abnormalities. 

Based upon the above, the preponderance of the objective 
evidence of record does not support a finding that the 
veteran has a thoracic spine disability.  In the absence of 
proof of a present disability there can be no valid claim for 
service connection. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  There is also no evidence of the disability in 
service. 

While the veteran contends that he has a thoracic spine 
disability, his lay testimony alone is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In short, the Board finds that the preponderance of the 
evidence is against service connection for thoracic spine 
disability.  As such, the preponderance of evidence is 
against his service connection claim and the claim must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49 
(1990).

Acquired Psychiatric Disability, PTSD

Initially, the Board notes that the preponderance of the 
evidence fails to show that the veteran has a current 
diagnosis of PTSD.  A December 2003 VA medical statement from 
a RCS Therapist assigned a provisional diagnosis of PTSD and 
recommended further evaluation.  

The veteran underwent a thorough psychiatric evaluation by a 
VA staff psychiatrist in March 2004.  The VA psychiatrist 
noted the veteran's history, including his statements 
regarding his experiences in Vietnam, and examination 
findings of the veteran in the report.  Examination findings 
showed that the veteran was alert and attentive, cooperative 
and reasonable, no perceptual disturbances, normal thought 
processes, good insight and judgment, and normal thought 
processes.  The VA psychiatrist diagnosed the veteran as 
having anxiety disorder and insomnia.  PTSD was not noted.  
This is the most thorough psychiatric evaluation noted in the 
claims folder. 

Based upon the March 2004 VA psychiatric evaluation, the 
Board finds that the evidence does not establish that the 
veteran has PTSD.  The remaining issue is whether the 
veteran's anxiety disorder is related to service.

Upon review, the preponderance of the evidence fails to show 
that the veteran had a psychiatric disability in service, or 
for many years following discharge from service, and that his 
current anxiety disorder is otherwise related to service.  
Service medical records do not show a chronic psychiatric 
disability.  A notation in 1964 noted that the veteran was 
seen by a psychiatrist because of a desire to be removed off 
flying status; however, no mental abnormality was found.  
Discharge examination in January 1972 indicated that 
psychiatric evaluation was normal.  

The first evidence of a psychiatric diagnosis is not noted in 
the record until many years after discharge from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  VA examination reports dated in July 1972 and 
July 1983 are negative for any abnormal psychiatric findings.  
While the veteran is currently diagnosed as having an anxiety 
disorder, there is no evidence suggesting a relationship 
between his anxiety disorder, first diagnosed decades after 
service, and his active duty service.  

In short, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disability, to include PTSD.  As such, the 
preponderance of evidence is against his service connection 
claim and the claim must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert, 1 Vet. App. 49 (1990).



Hypertension and Heart Disease

Here, the veteran is shown to have both hypertension and 
cardiovascular disease.  However, the preponderance of the 
evidence fails to show that the veteran had hypertension or 
heart disease in service, within one year following discharge 
from service, or that either is otherwise related to service.  

As noted by the veteran's representative in the written brief 
presentation and asserted by the veteran, service medical 
records show that the veteran complained of chest pain and 
shortness of breath.  However, the veteran's cardiovascular 
system was continually monitored towards the end of his 
service with no abnormalities found.  Electrocardiograph 
tests performed in May 1967, August 1968, April 1971, August 
1971 and January 1972 failed to show any abnormal findings or 
cardiovascular problems.  Discharge examination in January 
1972 also indicated normal heart and vascular system.  
Hypertension was not indicated at any time during service, or 
upon separation.  Discharge examination noted blood pressure 
readings of 140/80.   

Hypertension and heart disease is also not shown within one 
year following separation from service, or many years 
thereafter.  38 C.F.R. §§  3.307, 3.309.  VA examination 
report dated in November 1972 revealed that cardiovascular 
system was normal on evaluation.  Blood pressure reading was 
120/80.  Chest x-ray showed an ill defined density in the 
right costophrenic angle, but was otherwise normal.  
Electrocardiograph test performed in November 1972 showed 
normal findings.  The first diagnosis of hypertension and 
cardiovascular disease was 1982, or approximately 10 years 
following discharge from service.  

The Board also finds that there is no competent medical 
evidence relating the veteran's hypertension and heart 
disease to service.  The veteran submitted medical statements 
from two private medical physicians in support of his claim.  
In an October 2002 statement, Dr. Karkal stated that "it is 
possible" that the veteran's coronary artery disease "could 
be" connected to the disability he had in the service.  In 
statements dated December 2002 and May 2003, Dr. Karabatos 
indicated that the veteran's coronary artery disease could be 
or may be connected to the disability in service.   

Upon review, little probative weight is given for these 
medical opinions.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Neither examiner explained the basis for the 
opinion given.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
Further, both examiners speculated at the veteran's etiology 
in saying that his veteran's current coronary artery disease 
"could be" or "may be"  related to service.  Service 
connection cannot be granted based on speculative etiological 
opinions.  See 38 C.F.R. § 3.102 (2006); cf. Obert v. Brown, 
5 Vet. App. 30, 33 (1993).   

While the veteran does have hypertension and heart disease, 
there is no true indication of their association with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service and the first suggestion of pertinent disability many 
years after service, relating hypertension and heart disease 
to service would certainly be speculative.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

The Board recognizes the veteran's assertion in his notice of 
disagreement that he believes his hypertension and heart 
disease are due to his PTSD.  This may be true.  Regardless, 
the veteran is not service-connected for PTSD.  Thus, his 
theory of entitlement on a secondary service connection basis 
must fail.  38 C.F.R. § 3.310.

Based upon the above, the Board finds that the preponderance 
of the evidence is against service connection for 
hypertension and heart disease.  As such, the preponderance 
of evidence is against these service connection claims and 
the claims must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert, 1 Vet. App. 49 (1990).



II. Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability. 38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The veteran's residuals of a fractured left clavicle are 
currently evaluated as 10 percent disabling for each shoulder 
under Diagnostic Code (DC) 5201 for limitation of motion of 
the shoulder.  38 C.F.R. § 4.71a.  The record notes that the 
veteran is right-hand dominant.  For the left shoulder 
(nondominant), a 20 percent evaluation is also assigned if 
there is limitation of motion of the non-dominant arm midway 
between the side and the shoulder level involving the non-
dominant arm.  A 30 percent rating is for limitation to 25 
degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

A VA joints examination report dated in May 2002 noted that 
the veteran complained of significant pain with overhead 
activities and crepitus.  Evaluation of the left shoulder 
revealed abduction and forward elevation from 0 to 100 
degrees.  After this the veteran was in severe pain and was 
unable to do it.  Passively, the physician was able to 
elevate the veteran's shoulder to 190 degrees, but this was 
with significant pain.  The veteran had 90 degrees of 
internal and external rotation with no impingement signs.  He 
exhibited no instability, but was tender to palpation over 
the clavicle.  Overhead activity caused significant pain.  
The shoulder joint and rotator cuff appeared normal on 
evaluation.  He had full strength of all rotator cuff 
muscles.  His only current limitation is mainly overhead 
activity of the left shoulder. 

In this case, the veteran was able to elevate his left arm 
above his shoulder (100 degrees).  Therefore, a 20 percent 
evaluation is not warranted under DC 5201.  While pain is 
noted on range of motion testing, the physician specifically 
noted that pain limited motion after 100 degrees, or above 
shoulder level.  Deluca, supra.  The record includes no other 
range of motion testing involving the left shoulder.  

Residuals of a fractured left clavicle does not demonstrate 
ankylosis of scapulohumeral articulation, malunion of the 
humerus, or nonunion of the clavicle to warrant a higher 
evaluation under other diagnostic codes.  38 C.F.R. § 4.71a, 
DC 5200, 5202, 5203 (2006).

In short, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a fractured 
clavicle.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is granted. 

Service connection for thoracic spine disability is denied. 

Service connection for acquired psychiatric disability, to 
include post-traumatic stress disorder (PTSD) is denied. 

Service connection for hypertension is denied. 

Service connection for heart disease is denied. 

An increased evaluation for the residuals of a fractured left 
(nondominant) clavicle is denied.  


REMAND

For the increased evaluation claim involving traumatic 
arthritis of the lumbar spine, the Board finds that the sole 
VA examination performed during the claims period, dated in 
May 2002, is inadequate in that it fails to adequately 
address the rating criteria of pain, weakness, instability, 
fatigability, etc.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006), DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  The examiner must address additional limitation due 
to these factors and additional limitation due to pain.  A 
neurological evaluation should also be performed to the 
determine the current severity of the veteran's spinal 
stenosis, which has been linked to his lumbar spine problems 
by a VA physician in May 2002.  Also, effective in September 
2003, the rating criteria for the evaluation of disabilities 
involving the spine were amended.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Thus, the Board finds 
that a more contemporaneous VA examination is needed in order 
to assess the current severity of the veteran's service 
connected disability. Although the Board regrets further 
delay in appellate review, the Board believes a new 
examination is required.  38 C.F.R. § 3.159 (2006).

Entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  
Therefore, the decision on the issues of entitlement to an 
increased evaluation for the veteran's traumatic arthritis of 
the lumbar spine could have a significant impact on the 
outcome of the veteran's TDIU claim.  The Board finds these 
issues to be inextricably intertwined.  Therefore, the Board 
will not review the TDIU claim until the RO develops and 
adjudicates the outstanding increased evaluation claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his traumatic arthritis of the  lumbar 
spine, including any musculoskeletal and 
neurological defects.  All testing deemed 
necessary by the examiners should be 
performed and the results reported in 
detail.  The examiner is also asked to 
discuss the impact the veteran's lumbar 
spine disability has on his employability.  
The claims folder must be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.

2.  After a determination has been made, 
the RO should re-adjudicate the claim, and 
his claim for entitlement to TDIU due to 
his service connected disabilities.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

	
____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


